Case: 17-15313    Date Filed: 04/19/2019   Page: 1 of 5


                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-15313
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 0:92-cr-06138-WJZ-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ELVIN IRIZZARY,

                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (April 19, 2019)

Before MARCUS, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:

     Elvin Irizzary, a federal prisoner proceeding pro se, appeals the denial of his

18 U.S.C. § 3582(c)(2) motion, pursuant to Amendment 591 to the Sentencing
              Case: 17-15313     Date Filed: 04/19/2019   Page: 2 of 5


Guidelines, for reduction in his total life sentence for Hobbs Act Robbery, in

violation of 18 U.S.C. § 1951; conspiracy to kidnap and hold for ransom, in violation

of 18 U.S.C. § 1201; use of a firearm during the commission of a crime of violence,

in violation of 18 U.S.C. § 924(c); and possession of a firearm by a convicted felon,

in violation of 18 U.S.C. § 922(g)(1). The district court summarily denied Irizzary’s

motion. On appeal, Irizzary argues that the district court erred in concluding that he

was ineligible for § 3582(c)(2) relief because he argues that the sentencing court’s

procedure for calculating his sentence guidelines was inconsistent with Amendment

591, and because the district court did not give a reason for its decision. After

thorough review, we affirm.

      We review a denial of a motion to reduce a sentence, pursuant to 18 U.S.C. §

3582(c)(2), for abuse of discretion. United States v. Vautier, 144 F.3d 756, 759 n.3

(11th Cir. 1998). We need not address an issue that an appellant raises for the first

time in a reply brief. United States v. Whitesell, 314 F.3d 1251, 1256 (11th Cir.

2002).

      Under 18 U.S.C. § 3582(c)(2), the district court has discretion to reduce a

defendant’s sentence “when that defendant was sentenced based on a sentencing

range that was subsequently lowered” by the guidelines. United States v. Bravo,

203 F.3d 778, 780 (11th Cir. 2000). Where “a defendant is serving a term of

imprisonment, and the guideline range applicable to that defendant has subsequently


                                          2
              Case: 17-15313     Date Filed: 04/19/2019    Page: 3 of 5


been lowered as a result of an amendment to the Guidelines Manual . . . [a] reduction

in the defendant’s term of imprisonment” is authorized under 18 U.S.C. §

3582(c)(2). U.S.S.G. § 1B1.10(a). Amendment 591 is listed as an amendment

covered by the policy statement.         U.S.S.G. § 1B1.10(d).       The Sentencing

Commission made Amendment 591 retroactively applicable, effective as of

November 1, 2000. See U.S.S.G., app. C, amend. 607.

      We’ve explained that “Amendment 591 requires that the initial selection of

the offense guideline be based only on the statute or offense of conviction rather than

on judicial findings of actual conduct not made by the jury.” United States v.

Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005). We clarified that there are two steps

in arriving at an offense level: (1) the selection of the offense guideline and (2) the

selection of the base offense level. Id. at 1220. Amendment 591 speaks to the first

step -- selecting the offense guideline -- rather than the second stop of assigning a

base offense level. Id. Amendment 591 directs the district court to refer to the

Statutory Index for the offense of conviction to determine the offense guideline.

U.S.S.G., app. C, amend. 591. “In short, Amendment 591 directs the district court

to apply the guideline dictated by the statute of conviction, but does not constrain

the use of judicially found facts to select a base offense level within the relevant

guideline.” Moreno, 421 F.3d at 1219-20.




                                          3
              Case: 17-15313     Date Filed: 04/19/2019    Page: 4 of 5


      We have held that the district court must consider the 18 U.S.C. § 3553(a)

factors when it resentences a defendant within an amended guidelines range. United

States v. Douglas, 576 F.3d 1216, 1219 (11th Cir. 2009). In cases where it is not

possible to know from the record whether a district court considered these factors,

we must vacate and remand to the district court. Id.

      Here, the district court did not abuse its discretion in denying Irizzary’s § 3582

motion. As the record reflects, the sentencing court complied with Amendment 591

by selecting the offense guideline in Chapter Two that was applicable to each offense

of conviction, and then calculating the base offense level within that guideline. See

Moreno, 421 F.3d at 1220. The Statutory Index indicates that the offense guidelines

for Irrizary’s robbery and conspiracy to kidnap convictions are § 2B3.1 and § 2X1.1,

respectively. Section 2X1.1(a) directs that § 2A4.1 -- the offense guideline for

substantive kidnapping -- be used, and § U.S.S.G. § 2A4.1(b)(7)(A) directs the court

to increase the offense guideline to the Chapter Two offense guideline for any other

offense, if that guideline includes an adjustment for kidnapping, which § 2B3.1 does.

See U.S.S.G. § 2B3.1(b)(4)(A). This means that the district court correctly used §

2B3.1 as the offense guideline. See U.S.S.G., app. C, amend. 591.

      Moreover, Amendment 591 does not constrain the use of judicially found

facts to select a base offense level within the relevant guideline. See Moreno, 421
F.3d at 1219-20. Thus, Amendment 591 had no impact on Irizzary’s sentence, and


                                           4
              Case: 17-15313     Date Filed: 04/19/2019    Page: 5 of 5


the district court did not abuse its discretion in denying his § 3582 motion. And

because the district court denied his motion, and did not resentence him, it did not

err in summarily denying his motion. The district court is only required to consider

the § 3553(a) factors when it sentences or resentences a defendant. See Douglas,
576 F.3d at 1219. As for Irizzary’s argument that his sentence violated the Ex Post

Facto clause of the U.S. Constitution, we will not consider it because he raises it for

the first time in his reply brief. Whitesell, 314 F.3d at 1256.

      In short, the district court did not err in denying Irizzary’s § 3582(c)(2)

motion, and we affirm.

      AFFIRMED.




                                           5